                                                                                                     FILED
                                                                                            2019 Mar-04 PM 12:34
                                                                                            U.S. DISTRICT COURT
                                                                                                N.D. OF ALABAMA


                             UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF ALABAMA
                                  SOUTHERN DIVISION

 QUIANDRA JOHNSON,                              )
                                                )
           Plaintiff,                           )
                                                )
 v.                                             )    Case No.: 2:17-cv-01039-JHE
                                                )
 CITY OF BIRMINGHAM, ALABAMA,                   )
 et al.,                                        )
                                                )
           Defendants.                          )

                                MEMORANDUM OPINION1

       On January 23, 2019, Defendants City of Birmingham, Alabama, and Officer Ivey Nicole

Jackson (the “City Defendants”) renewed their motion to dismiss this case with prejudice for want

of prosecution. (Doc. 56). Although he had not joined in the original motion, Defendant Torrey

Gibbs (“Gibbs”) has joined in these Defendants’ renewed motion. (Doc. 57). The undersigned

provided a February 7, 2019 deadline for Plaintiff Quiandra Johnson (“Johnson”) to respond.

(Doc. 58). However, Johnson did not comply with that deadline, instead filing a response twelve

days after it had passed. (Doc. 60). Gibbs has filed a reply in support of the City Defendants’

motion. (Docs. 61). For the reasons stated below, the City Defendants’ motion to dismiss, (doc.

56), is due to be GRANTED.

                                           Background

       At the outset of this case, Johnson was represented by counsel. On May 2, 2018, her

counsel moved to withdraw. (Doc. 41). Counsel attached a letter from Johnson dated the same

day stating Johnson was terminating the attorney-client relationship and requesting the return of


       1
         In accordance with the provisions of 28 U.S.C. § 636(c) and Federal Rule of Civil
Procedure 73, the parties have voluntarily consented to have a United States Magistrate Judge
conduct any and all proceedings, including trial and the entry of final judgment. (Doc. 30).
her file. (Doc. 41-1). Counsel represented to the court that she had provided a copy of her motion

to withdraw to Johnson and informed her of her right to object within fourteen days. (Doc. 41 at

2). Johnson did not object, and the undersigned granted the motion to withdraw on May 21, 2018.

(Doc. 42).

        Subsequently, Johnson refused in large part to participate in this case. On October 1, 2018,

the City and Officer Jackson moved to compel discovery responses from Johnson and from Officer

Gibbs, which at that point were more than fifty days late. (Doc. 45). The undersigned set an

opposition deadline, (doc. 46), but neither party responded. The undersigned granted the motion

to compel on October 18, 2018, ordering discovery responses by November 1, 2018. (Doc. 47).

        On November 2, 2018, the City Defendants moved to dismiss the complaint for lack of

prosecution. (Doc. 49). According to the City Defendants, Johnson had not complied with the

order and had refused to produce responses, sit for her deposition, or participate in the lawsuit at

all without an attorney. (Id. at 1-3). The City Defendants claimed that Johnson has communicated

her refusal to sit for her deposition in multiple phone calls and her refusal to participate in the case

in one phone call. (Id. at 2-3).

        The undersigned held a hearing on the motion to dismiss on November 28, 2018. Although

the order setting the hearing noted in bold, underlined text that “Plaintiff is required to attend

the hearing,” (doc. 52), and one of the undersigned’s law clerks had called Plaintiff to inform her

of the date and time of the hearing and that she was required to attend, Plaintiff did not appear at

that hearing. The undersigned’s staff called Plaintiff to determine whether she planned to attend,

ultimately placing her on speakerphone in open court. Because Plaintiff stated she intended to

pursue the case and was looking for new counsel, the undersigned reset the hearing on the motion



                                                       2
to dismiss, providing “one final opportunity to address the motion to dismiss for failure to

prosecute.” (Doc. 53) (emphasis in original).

       On December 18, 2018, the undersigned held the reset hearing. Johnson appeared at this

hearing in person, stating she had not found counsel but intended to keep looking. The undersigned

informed Johnson that regardless of whether she had found counsel, she was responsible for

prosecuting this case, including through providing discovery responses to Defendants and sitting

for her deposition, and Johnson acknowledged that obligation. The undersigned entered an order

the same day stating the following:

       Under Fed. R. Civ. P. 41(b), the court may dismiss a case when “the plaintiff fails
       to prosecute or comply with these rules or a court order.” Dismissal with prejudice,
       as the moving defendants request, “is an extreme sanction that may be properly
       imposed only when: (1) a party engages in a clear pattern of delay or willful
       contempt (contumacious conduct); and (2) the district court specifically finds that
       lesser sanctions would not suffice.” Betty K Agencies, Ltd. v. M/V MONADA, 432
       F.3d 1333, 1338 (11th Cir. 2005) (emphasis in original, citation omitted). Although
       Johnson’s refusal to cooperate in discovery and failure to attend the previous
       hearing might support a clear pattern of delay, the undersigned does not believe that
       the conduct Johnson has demonstrated is sufficiently egregious to merit dismissal
       with prejudice. Therefore, the Moving Defendants’ motion, (doc. 49), is DENIED.
       However, Plaintiff is warned that her past conduct will be considered if she
       fails to abide by her discovery obligations and the issue is before the court
       again.

(Doc. 54 at 2) (emphasis added).

       On January 23, 2019, the City Defendants filed the instant motion. (Doc. 56). The City

Defendants allege that on December 28, 2018, they re-noticed Johnson’s deposition for January

23, 2019. (Id. at 2; doc. 56-2). However, Johnson spoke with counsel for the City Defendants on

January 22, 2019 — the day before her deposition was scheduled — and informed them that she

would not attend the deposition because she had a mandatory class on the date of the deposition.

(Id. at 2-3). The City Defendants state the call “ended abruptly,” and Johnson did not appear at

                                                    3
her scheduled deposition. (Id.). The undersigned set a February 7, 2019 deadline for Johnson to

respond to the motion to dismiss. (Doc. 58).

       On January 25, 2019, Johnson filed a one-page motion — dated January 18, 2019, but

postmarked January 23, 2019 — asking the court to reschedule the deposition. (Doc. 59). The

motion indicated the scheduled date “is critical for [Johnson’s] attendance in class.” (Id.). Johnson

did not otherwise respond to the motion to dismiss by the deadline set out in the order.

       On February 19, 2019, Johnson filed her opposition to the motion to dismiss. (Doc. 60).

Johnson begins her response by defending the adequacy of her complaint under the Federal Rules

of Civil Procedure, which is not at issue here. (Id. at 1). She continues by disputing that the phone

call with the City Defendants’ counsel ended abruptly, but she does not dispute that she refused to

sit for her scheduled deposition. (Id. at 1-2). Finally, Johnson notes that she submitted discovery

responses as ordered, which she says shows she is “abiding by the procedures that are in my

control.” (Id.).

                                               Analysis

       As stated above, the court may dismiss a case when “the plaintiff fails to prosecute or

comply with these rules or a court order.” FED. R. CIV. P. 41(b). Dismissal with prejudice is “an

extreme sanction that may be properly imposed only when: “(1) a party engages in a clear pattern

of delay or willful contempt (contumacious conduct); and (2) the district court specifically finds

that lesser sanctions would not suffice.” Betty K Agencies, 432 F.3d at 1338 (emphasis in original).

Findings supporting both prongs are essential. Mingo v. Sugar Cane Growers Co-op. of Fla., 864

F.2d 101, 102 (11th Cir. 1989). Dismissal with prejudice is “more appropriate in a case where a

party, as distinct from counsel, is culpable.” Betty K Agencies, 432 F.3d at 1338 (citation omitted).



                                                     4
            A. Johnson Has Engaged in a Clear Record of Delay and Willful Conduct

        As set out above, Johnson’s conduct has delayed this case and indicates sanctionable

willfulness.2 Johnson’s actions have required the court to enter an order compelling her responses

to discovery, schedule a hearing when Johnson did not comply with that order, and reschedule the

hearing when Johnson did not comply with the requirement that she attend the hearing in person.

Notwithstanding Johnson’s acknowledgement that she understood she would have to sit for her

deposition — and the warning in the previous order denying the City Defendants’ motion to

dismiss that her past conduct would be considered in the event her failure to prosecute this case

was brought again to the court’s attention — she has failed to do so.3

        The undersigned has also warned Johnson that she would have to request relief from the

court if she and Defendants could not agree on discovery matters.                However, instead of

prospectively requesting the court intervene to reschedule her deposition — on a date she knew

about almost a month in advance — Johnson submitted her request to the court two days after the

deposition was scheduled, in effect asking the court to retroactively excuse her voluntary refusal

to attend.4 Johnson’s awareness of the scheduling conflict from at least January 18, 2019 (the date

handwritten on the motion) coupled with her failure to seek relief beforehand is exactly the type

of behavior the court has warned her about. The undersigned also notes this pattern has carried


        2
          As is obvious from the fact she is pro se in this action, the conduct identified below is
directly attributable to Johnson, rather than to counsel representing her. See Betty K Agencies, 432
F.3d at 1338.
        3
          The undersigned notes this was the latest of multiple attempts to reschedule Johnson’s
deposition, which was originally set for July 31, 2018. (See docs. 56-1 & 56-2).
        4
          Johnson’s motion to reschedule her deposition was filed when it was received by the clerk
of court (January 25, 2019), not when it was postmarked (January 23, 2019). See FED. R. CIV. P.
5(d)(2) (“A paper not filed electronically is filed by delivering it . . . to the clerk.”). In any event,
there was no plausible way for the court to address the issue even if Johnson had made her request
on the postmarked date.
                                                       5
through to Johnson’s response in opposition to the motion to dismiss, which was submitted almost

two weeks after the deadline for her response with no explanation for or attempt to justify the

delay.

         The record arguably missing the last time Johnson’s failure to prosecute was before the

court is unquestionably present this time. Further, none of the actions described above imply the

type of “mere negligence or confusion” that would prohibit a finding of willfulness, see Zocaras

v. Castro, 465 F.3d 479, 483 (11th Cir. 2006). See also Calloway v. Perdue Farms, Inc., 313 F.

App'x 246, 249 (11th Cir. 2009) (finding non-compliance willful and not merely mistaken or

negligent when pro se plaintiff “repeatedly failed to submit discovery, respond to [the defendant’s]

motion, or comply with the court's show cause orders”). Accordingly, the undersigned finds

Johnson has engaged in “a clear record of delay or willful conduct.”

             B. Lesser Sanctions Will Not Suffice

         The undersigned also specifically finds no sanction short of dismissal with prejudice would

be effective to carry this case to its conclusion.       Johnson has repeatedly disregarded the

undersigned’s orders, notwithstanding she has been warned that she is required to comply with

them and with her discovery obligations.5 “While dismissal is an extraordinary remedy, dismissal

upon disregard of an order, especially where the litigant has been forewarned, generally is not an

abuse of discretion.” Moon v. Newsome, 863 F.2d 835, 837 (11th Cir. 1989). See also Nurse v.

Sheraton Atlanta Hotel, 618 F. App'x 987, 990 (11th Cir. 2015) (affirming dismissal with prejudice

where pro se litigant violated clear court instructions). The undersigned also specifically notes




         5
         Although Johnson raises the fact she has provided discovery responses to the City
Defendants as ordered, her partial compliance did nothing to relieve the court of having to further
intervene in discovery and delay the resolution of this case.
                                                     6
that Johnson’s failure to prosecute had already been the subject of a previous motion to dismiss,

which the undersigned denied on the basis that Johnson’s conduct had not yet risen to the requisite

level of culpability, and that Johnson continued to exhibit the same behavior even knowing that

doing so would potentially endanger her case. The undersigned has considered whether lesser

sanctions — including monetary sanctions — would be appropriate, but Johnson’s refusal to obey

court orders suggests she is not likely to comply with any sanctions the undersigned could order,

either. Accordingly, the undersigned finds any lesser sanction than dismissal with prejudice would

be futile.

                                             Conclusion

        Based on the undersigned’s findings (1) Johnson has engaged in a clear pattern of delay

and willful contempt and (2) lesser sanctions will not suffice, the City Defendants’ motion, (doc.

56), and Gibbs’ joinder in that motion, (doc. 57), are GRANTED, and this case is due to be

DISMISSED WITH PREJUDICE. A separate order will be entered. Johnson’s motion to

reschedule her deposition, (doc. 59), is DENIED AS MOOT.

        DONE this 4th day of March, 2019.



                                             _______________________________
                                             JOHN H. ENGLAND, III
                                             UNITED STATES MAGISTRATE JUDGE




                                                    7
